Citation Nr: 1513479	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-14 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran had service in the United States Air Force Reserves from July 1977 to June 2010, which included a period of active duty from February 10, 2008 to October 26, 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision, by the Buffalo, New York RO, which denied the Veteran's attempt to reopen a previously denied claim of entitlement to service connection for tinnitus.  

On May 7, 2014, the Veteran and his wife appeared and offered testimony before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In an unappealed June 2010 rating decision, the RO denied service connection for tinnitus.  

2.  The evidence associated with the claims file subsequent to the June 2010 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for tinnitus.  

3.  The Veteran has tinnitus that is as likely as not related to his active military service.  


CONCLUSIONS OF LAW

1.  Evidence received since a final June 2010 rating decision is new and material; the Veteran's claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).  

2.  The Veteran has tinnitus that is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Veteran served on active duty from February 10, 2008 to October 26, 2008.  His DD Form 214 indicates that he served in Afghanistan; he was awarded the Afghanistan Campaign Medal, the Air Force Expeditionary Service Ribbon with Gold Border, and the Global War on Terrorism Medal.  He served as a Civil Engineer.  The service treatment records (STRs) indicate that the Veteran was exposed to SKE radar and electric drill; he was issued plugs and ear muffs.  The STRs indicate that the Veteran was seen in November 2008 for post-deployment audiogram to see if hearing loss had persisted since his return to his home station; it was noted that hearing loss was still present.  During a subsequent examination in November 2008, it was noted that the Veteran was noted to have a shift in his hearing in both ears; it was also noted that he was in Afghanistan and he was exposed to loud noises from aircraft and machinery.  The assessment was high frequency hearing loss.  The STRs are silent with respect to any complaints or finding of tinnitus.  

The Veteran's initial claim for service connection for tinnitus (VA Form 21-526) was received in November 2009.  In conjunction with the claim, the Veteran was afforded a VA audiological evaluation in March 2010.  At that time, the Veteran reported serving in the military working around heavy equipment; he reported being called up to serve in Iraq where he worked with heavy equipment around aircraft.  The Veteran indicated that, upon his return from Iraq, a hearing test indicated that he had a moderate high frequency sensorineural hearing loss.  The Veteran denied excessive noise exposure from his civilian employment where he was a master plumber and rarely around excessive noise.  Following the examination, the examiner stated that test results revealed a mild bilateral high frequency sensorineural hearing loss; and he opined that it was at least as likely as not that the noise exposure that the Veteran was exposed to while in the military resulted in decreased hearing.  However, the examiner stated that no tinnitus was reported, so no etiology opinion for tinnitus was provided.  

Received in June 2010 were VA progress notes dated from June 2009 to March 2010, reflecting treatment for unrelated psychiatric disorder.  These records do reflect a history of hearing loss.  During a primary care visit in July 2009, it was noted that the Veteran presented with complaints of significant hearing loss.  He denied any tinnitus.  The Veteran was next seen for an audiological evaluation in September 2009; he reported difficulty hearing in both ears.  No tinnitus was reported.  

By a rating action in June 2010, the RO denied the claim of entitlement to service connection for tinnitus.  This decision was based on a finding that there was no evidence showing that the condition existed.  The Veteran did not file a notice of disagreement with that determination within one year of the notification thereof in June 2010.  Therefore, the June 2010 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013).  

The Veteran's request to reopen his claim for service connection for tinnitus (VA Form 21-4138) was received in January 2012.  Submitted in support of the claim was a statement from Dr. Robin Lazar-Miller, dated in December 2011, indicating that the Veteran was examined in November 2011 for decreased hearing.  It was reported that the Veteran returned from Afghanistan in October 2008.  It was also reported that, during the Veteran's deployment, he worked on construction, a light line and operated on heavy equipment.  It was further reported that he had been in Seattle for combat skills training using an M-16 rifle and a 249 machine gun.  The Veteran also reported being exposed to rocket explosions and concussive sounds.  Dr. Lazar-Miller stated that the Veteran had an audiogram in June 2010 and was told that his tinnitus was due to a high frequency loss.  The Veteran described the tinnitus as a seashell-like noise which was fairly constant and worse in quiet.  Attached to the statement was the result of an audiogram, conducted by Dr. Lazar-Miller in November 2011, which revealed findings of bilateral mild to moderate sensorineural hearing loss.  

On the occasion of a VA examination in March 2012, it was noted that the Veteran reported hearing a constant bilateral humming noise that he first noticed when he came back from Afghanistan.  He was unable to specify the circumstances regarding the onset of the tinnitus.  The examiner opined that the Veteran's claimed tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner reasoned that the first documented complaint of tinnitus was 2011, three years after his period of active duty.  The examiner also noted that there were no documented complaints of tinnitus or ear trouble while the Veteran was in the Air Force.  It was further noted that, on every Report of Medical History form completed by the Veteran throughout his military service, ear trouble was denied.  The examiner related that, on two post-deployment health assessments dated 3/13/04 and 9/2/08 after being in Afghanistan, the Veteran also denied tinnitus.  Moreover, during an audiological evaluation at the Buffalo VA in September 2009, the Veteran denied experiencing any tinnitus and he also denied tinnitus during his VA compensation examination in March 2010.  

Received in June 2012 were VA progress notes dated from April 2011 to March 2012.  These records show that the Veteran was seen for an audiological reevaluation in October 2011; at that time, he reported constant, but not bothersome tinnitus.  The impression was subjective tinnitus.  A primary care note, dated in March 2012, reported a finding of tinnitus for review of system.  Subsequently received in August 2012 were VA progress notes dated from June 2009 to July 2012.  

At his personal hearing in May 2014, the Veteran reported that he was in the military for over 33 years as a reservist during which time he was constantly exposed to various loud noises including small arms fire, and he was on the flight line most of the time.  The Veteran related that, during his civilian career, he had very minimal if any noise exposure; as a plumber, there was hardly any exposure to noise.  The Veteran testified that, when he had his first VA examination in March 2010, he denied having any tinnitus because he was not aware what tinnitus was.  The Veteran maintained that he had had problems with hissing, but didn't realize that that symptom constituted tinnitus.  The service representative noted that, in her December 12, 2011 statement, Dr. Robin Lazar Miller concluded that, due to his occupation in the military and the extreme loud noises he was exposed to, the Veteran does have tinnitus and it is related to his occupation in the military.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In the prior final rating decision in June 2010, the RO denied service connection for tinnitus, in part, because there was no objective medical evidence of a current disability associated with service.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last final June 2010 rating decision.  Specifically, recent VA and private treatment records document current diagnoses of tinnitus.  Thus, presuming the credibility of this evidence, these records now demonstrate medical evidence of a current disability.  Consequently, this evidence relates to an unestablished fact necessary to substantiate his claim and raises a reasonable possibility of substantiating his claim; that is to say, this evidence is new and material, and his claim is reopened.  The Board emphasizes it is applying the law with a broad and liberal interpretation in reopening this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Turning to the underlying service connection claim, the Board finds that the record supports a grant of service connection for tinnitus.  Here, there is evidence of a current disability in the form of the Veteran's subjective complaints of bilateral tinnitus.  There is also evidence of acoustic trauma because the Veteran served as an engineer as noted by the veteran's DD-214s, and he was exposed to SKE radar, aircraft noise, and noise from machinery; and, the November 2008 service treatment notes clearly indicate that the Veteran had noise-induced hearing loss most likely service related.  The Board also finds that there is competent and sufficient lay evidence of a nexus between the Veteran's current tinnitus and the in-service acoustic trauma.  Providing the Veteran with the benefit of the doubt, the Board finds that a grant of service connection is warranted based on the lay evidence regarding in-service noise exposure, coupled with the fact that the RO has granted the Veteran service connection for sensorineural hearing loss based on military noise exposure, and Dr. Lazar-Miller's December 2011 statement with findings reflecting a diagnosis of sensorineural hearing loss, which is a type of hearing loss often associated with tinnitus.  

The Board notes that the March 2012 VA examiner specifically stated that tinnitus was not related to service, basing his opinion in part on the rationale that a review of the evidence failed to mention tinnitus related to military service, and the fact that the Veteran was unable to specify the circumstances of the onset of the tinnitus.  However, the Board finds the May 2012 VA examiner's opinion less probative because it does not appear that all the relevant evidence of record at the time of the examination was taken into consideration.  Significantly, the examiner failed to consider the Veteran's exposure to noise from heavy equipment and aircraft during service, and he failed to mention the hearing tests in service, which revealed high frequency sensorineural hearing loss.  Further, the examiner did not provide any other rationale such as intervening causes or other civilian occupational or recreational noise exposure that could account for the Veteran's tinnitus. 

Under the circumstances, and in light of the fact that medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of the coexisting hearing loss, see, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005), the Board finds that there is support for the conclusion that the Veteran's tinnitus can be attributed to his military service.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. § 3.102 (2013).  Service connection for tinnitus is therefore granted.  


ORDER

Entitlement to service connection for tinnitus is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


